 



EXHIBIT 10.1

DELL COMPUTER CORPORATION

EXECUTIVE INCENTIVE BONUS PLAN

Dell Computer Corporation, a Delaware corporation (the “Company”) adopts this
Executive Incentive Bonus Plan (the “Plan”) for the purpose enhancing the
Company’s ability to attract and retain highly qualified executives and to
provide additional financial incentives to such executives to promote the
success of the Company and its subsidiaries.

Remuneration payable under the Plan is intended to constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, and Section 1.162-27 of the Treasury
Regulations promulgated thereunder, and the Plan shall be construed consistently
with such intention. The “performance goal” necessary for the payment of
remuneration under the Plan will be the achievement of positive Consolidated Net
Income (as defined below).



1.   Definitions — As used herein, the following terms shall have the respective
meanings indicated:



  (a)   “Board” shall mean the Board of Directors of the Company.



  (b)   “Code” shall mean the Internal Revenue Code of 1986, as amended, or the
corresponding provisions of any subsequent federal internal revenue law.



  (c)   “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan; provided,
however, that in any event the Committee shall be comprised of not less than two
directors of the Company, each of whom shall qualify in all respects as an
“outside director” for purposes of Section 162(m) of the Code and
Section 1.162-27(e)(3) of the Regulations.



  (d)   “Company” shall mean Dell Computer Corporation, a Delaware corporation.



  (e)   “Consolidated Net Income” shall mean, for any fiscal quarter or fiscal
year, the net income before extraordinary items reported in the Company’s
quarterly or annual consolidated statement of income included in the applicable
Quarterly Report on Form 10-Q (in the case of a fiscal quarter) or Annual Report
on Form 10-K (in the case of a fiscal year), as filed with the Securities
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.



  (f)   “Eligible Executive” shall mean the Company’s Chief Executive Officer
and each other executive officer of the Company that the Committee determines,
in its discretion, is or may be a “covered employee” of the Company within the
meaning Section 162(m) of the Code and Section 1.162-27(c)(2) of the
Regulations.



  (g)   “Incentive Bonus” shall mean, for each Eligible Executive, an annual
bonus opportunity amount determined by the Committee pursuant to Section 3
below.

 



--------------------------------------------------------------------------------



 





  (h)   “Regulations” shall mean the Treasury Regulations promulgated under the
Code, as amended from time to time.



2.   Administration of the Plan — The Plan shall be administered by the
Committee, which shall have full power and authority to construe, interpret and
administer the Plan and shall have the exclusive right to establish, adjust, pay
or decline to pay the Incentive Bonus for each Eligible Executive. Such power
and authority shall include the right to exercise discretion to reduce by any
amount the Incentive Bonus payable to any Eligible Executive; provided, however,
that the exercise of such discretion with respect to any Eligible Executive
shall not have the effect of increasing the Incentive Bonus that is payable to
any other Eligible Executive. All Committee actions under the Plan shall be
taken in accordance with the applicable provisions of the Company’s By-laws and
the Committee’s Charter.



3.   Eligibility — Eligibility under this Plan is limited to Eligible Executives
designated by the Committee in its sole and absolute discretion.



4.   Awards —



  (a)   Not later than the 90th day of each fiscal year of the Company, the
Committee, in its sole and absolute discretion, shall designate one or more
Eligible Executives as participants in the Plan for such fiscal year and shall
specify the terms and conditions for the determination and payment of an
Incentive Bonus to each such Eligible Executive for such fiscal year. After the
end of such 90-day period, the Committee may designate additional Eligible
Executives so long as, within 30 days following each such additional
designation, the Committee specifies the terms and conditions for the
determination and payment of an Incentive Bonus to such additional Eligible
Executive.



  (b)   The Committee may condition the payment of an Incentive Bonus upon the
satisfaction of such objective or subjective standards as the Committee shall
determine to be appropriate, in its sole and absolute discretion, and shall
retain the discretion to reduce the amount of any Incentive Bonus that would
otherwise be payable to an Eligible Executive (including a reduction in such
amount to zero).



  (c)   The Incentive Bonus payable to an Eligible Executive with respect to any
fiscal year shall not exceed 0.5% of the Consolidated Net Income for such fiscal
year; provided, however, that the maximum Incentive Bonus payable to any
individual who becomes an Eligible Executive after the end of the 90-day period
referred to in subsection (a) of this Section shall be 0.5% of the Consolidated
Net Income for the fiscal quarters after the fiscal quarter in which such
individual became an Eligible Executive.



5.   Committee Certification — As soon as reasonably practicable after the end
of each fiscal year of the Company, the Committee shall determine whether the
stated performance goal as been achieved and the amount of the Incentive Bonus
to be paid to each Eligible Executive for such fiscal year and shall certify
such determinations in writing.



6.   Payment of Incentive Bonuses — Subject to any election duly and validly
made by an Eligible Executive with respect to the deferral or all or a portion
of his or her Incentive Bonus or the payment of all or a portion of his or her
Incentive Bonus in

2



--------------------------------------------------------------------------------



 





    some form other than cash, Incentive Bonuses shall be paid in cash at such
times and on such terms as are determined by the Committee in its sole and
absolute discretion.



7.   No Right to Bonus or Continued Employment — Neither the establishment of
the Plan, the provision for or payment of any amounts hereunder nor any action
of the Company, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, an Incentive Bonus or any other benefit under the Plan or
(b) any legal right to continue to serve as an officer or employee of the
Company or any subsidiary or affiliate of the Company. The Company expressly
reserves any and all rights to discharge any Eligible Executive without
incurring liability to any person under the Plan or otherwise. Notwithstanding
any other provision hereof and notwithstanding the fact that the stated
performance goal has been achieved or the individual Incentive Bonus amounts
have been determined, the Company shall have no obligation to pay any Incentive
Bonus hereunder unless the Committee otherwise expressly provides by written
contract or other written commitment.



8.   Withholding — The Company shall have the right to withhold, or require an
Eligible Executive to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any Incentive Bonus.



9.   Nontransferability — Except as expressly provided by the Committee, the
rights and benefits under the Plan are personal to an Eligible Executive and
shall not be subject to any voluntary or involuntary alienation, assignment,
pledge, transfer or other disposition.



10.   Unfunded Plan — The Company shall have no obligation to reserve or
otherwise fund in advance any amounts that are or may in the future become
payable under the Plan. Any funds that the Company, acting in its sole and
absolute discretion, determines to reserve for future payments under the Plan
may be commingled with other funds of the Company and need not in any way be
segregated from other assets or funds held by the Company. An Eligible
Executive’s rights to payment under the Plan shall be limited to those of a
general creditor of the Company.



11.   Adoption, Amendment, Suspension and Termination of the Plan —



  (a)   Subject to the approval of the Plan by the holders of a majority of the
Company common stock represented and voting on the proposal at the annual
meeting of Company stockholders to be held on July 18, 2003 (or any adjournment
thereof), the Plan shall be effective for the fiscal year of the Company
commencing February 1, 2003 and shall continue in effect until the fifth
anniversary of the date of such stockholder approval, unless earlier terminated
as provided below. Upon such approval of the Plan by the Company’s stockholders,
all Incentive Bonuses awarded under the Plan on or after February 1, 2003 shall
be fully effective as if the stockholders had approved the Plan on or before
February 1, 2003.



  (b)   Subject to the limitations set forth in this subsection, the Board may
at any time suspend or terminate the Plan and may amend it from time to time in
such respects as the Board may deem advisable; provided, however, that the Board
shall not amend the Plan in any of the following respects without the

3



--------------------------------------------------------------------------------



 





    approval of stockholders then sufficient to approve the Plan in the first
instance:



  (1)   To increase the maximum amount of Incentive Bonus that may be paid under
the Plan or otherwise materially increase the benefits accruing to any Eligible
Executive under the Plan;



  (2)   To materially modify the requirements as to eligibility for
participation in the Plan; or



  (3)   To change the material terms of the stated performance goal.



  (c)   No Incentive Bonus may be awarded during any suspension or after
termination of the Plan, and no amendment, suspension or termination of the Plan
shall, without the consent of the person affected thereby, alter or impair any
rights or obligations under any Incentive Bonus previously awarded under the
Plan.



12.   Governing Law — The validity, interpretation and effect of the Plan, and
the rights of all persons hereunder, shall be governed by and determined in
accordance with the laws of the State of Delaware, other than the choice of law
rules thereof.

* * * * *

The foregoing Executive Incentive Bonus Plan was duly approved and adopted by
the Board of Directors of Dell Computer Corporation, a Delaware corporation, at
a meeting thereof duly called and held on March 6, 2003, and is to be submitted
to the Company’s stockholders for approval at the annual meeting of stockholders
to be held on July 18, 2003.

                /s/ THOMAS B. GREEN    

--------------------------------------------------------------------------------

    Thomas B. Green,
Secretary

4